DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper content and format of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For 
In the instant case, the abstract comprises fewer than 50 words and does not describe the use of the compounds.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 refers to a group “dibenzothiphene.” This should read “dibenzothiophene.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9: Claim 9 lists the two ligands below having the substituent variable “Y.”

    PNG
    media_image1.png
    515
    620
    media_image1.png
    Greyscale

Y is defined as optionally being BR and C=O. The substituent variable Y is represented by the substituent variables R3 and R4 in claim 1. However, R3 and R4 do not appear to include options that would provide for structures in which Y is one of BR and C=O. Therefore, it is unclear if Y can be these options, rendering the claim indefinite. For the purposes of examination, the Examiner is interpreting the claim such that they do not meet the limitations of claim 9.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12: Ligands LB1 through LB159 do not meet the limitations of the ligand LB described in claim 1 (from which claim 12 depends). Therefore, it is unclear if these ligands meet the limitations of claim 12, because they don’t meet the limitations of 
Regarding claim 13: Claim 13 is rejected due to the claim’s dependence from claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9: Claim 9 lists the two ligands below having the substituent variable “Y.”

    PNG
    media_image1.png
    515
    620
    media_image1.png
    Greyscale

Y is defined as optionally being BR and C=O. The substituent variable Y is represented by the substituent variables R3 and R4 in claim 1. However, R3 and R4 do not appear to include options that would provide for structures in which Y is one of BR and C=O. Therefore, the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 12: Ligands LB1 through LB159 do not meet the limitations of the ligand LB
Regarding claim 13: Claim 13 is rejected due to the claim’s dependence from claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-10, 12, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”).
Regarding claims 1-2, 5, 9, and 14-16: Nishizeki discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0264]-[0273], Example 1-8}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0264]-[0273], Example 1-8: The light emitting dopant is Compound B-3), (paragraph [0115]: Compound B-3)}.

    PNG
    media_image2.png
    917
    1002
    media_image2.png
    Greyscale

The emissive layer additionally comprises a host material having the structure shown below {(paragraphs [0264]-[0273], Example 1-8: The host is Compound Host-1), (paragraph [0261]: Compound Host-1)}.

    PNG
    media_image3.png
    769
    946
    media_image3.png
    Greyscale

Regarding claims 10 and 12: Nishizeki discloses all of the features with respect to claim 1, as outlined above. The compound shown above meets the limitations of the instant claim 10 and claim 12 where LB is not present. It is noted that none of claim 1, claim 10, and claim 12 require the presence of LB
Regarding claim 20: Nishizeki discloses all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Regarding claims 1, 3, 5, 9, and 14-16: Nishizeki discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0288]-[0295], Example 2-10}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0288]-[0295], Example 2-10: The light emitting dopant is Compound B-23), (paragraph [0115]: Compound B-3)}.

    PNG
    media_image4.png
    804
    755
    media_image4.png
    Greyscale

The emissive layer additionally comprises a host material having the structure shown below {paragraphs [0288]-[0295], Example 2-10 as well as paragraph [0261]: The host is the compound shown below.}.

    PNG
    media_image5.png
    425
    1140
    media_image5.png
    Greyscale


Regarding claims 10 and 12: Nishizeki discloses all of the features with respect to claim 1, as outlined above. The compound shown above meets the limitations of the instant claim 10 and claim 12 where LB is not present. It is noted that none of claim 1, claim 10, and claim 12 require the presence of LB.

Regarding claim 20: Nishizeki discloses all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claim(s) 1-2, 5, 7, 9-12, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”).
Regarding claims 1-2, 5, 7, 9, and 14-16: Oshiyama discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0218]-[0221], OLED 3-6}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0218]-[0221], OLED 3-6: The light emitting dopant is Compound I-70), (p. 20: Compound 1-70)}.
[AltContent: textbox (Compound I-70 of Oshiyama)]
    PNG
    media_image6.png
    745
    908
    media_image6.png
    Greyscale


The emissive layer additionally comprises a host material having the structure shown below {paragraphs [0218] and [0197]-[0201], OLED 3-6: The host is CBP)}.

    PNG
    media_image7.png
    554
    1148
    media_image7.png
    Greyscale


Regarding claims 10 and 12: Oshiyama discloses all of the features with respect to claim 1, as outlined above. The compound shown above meets the limitations of the instant claim 10 and claim 12 where LB is not present. It is noted that none of claim 1, claim 10, and claim 12 require the presence of LB.

Regarding claim 20: Oshiyama discloses all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claim(s) 1-5, 9-10, 12, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (CN 106831884—machine translation relied upon) (hereafter “Hong”).
Regarding claims 1, 3-5, 9, and 14-15: Hong discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {p. 19, final paragraph through the 1st paragraph of p. 21, Example 11}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(p. 19, final paragraph through the 1st paragraph of p. 21, Example 11: The light emitting dopant is Compound R-3), (p. 8, Compound R-3)}.

    PNG
    media_image8.png
    1000
    1117
    media_image8.png
    Greyscale

Where in the compound shown above two R3 are alkenyl that are joined together to form a ring.
The emissive layer additionally comprises a host material that is BAlq2 {p. 19, final paragraph through the 1st paragraph of p. 21, Example 11: The host is BAlq2.}.

Regarding claim 20: Hong discloses all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Regarding claims 1-2, 5, 9, and 14-16: Hong discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {p. 19, final paragraph through the 1st paragraph of p. 21, Example B}.
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(p. 19, final paragraph through the 1st paragraph of p. 21, Example B: The light emitting dopant is Compound Ir(pCz)3), (p. 20, Compound Ir(pCz)3)}.

    PNG
    media_image9.png
    850
    954
    media_image9.png
    Greyscale

The emissive layer additionally comprises a host material having the structure shown below {p. 19, final paragraph through the 1st paragraph of p. 21, Example 4: The host is CBP.}.

    PNG
    media_image7.png
    554
    1148
    media_image7.png
    Greyscale


Regarding claims 10 and 12: The compound shown above meets the limitations of the instant claim 10 and claim 12 where LB is not present. It is noted that none of claim 1, claim 10, and claim 12 require the presence of LB.

Regarding claim 20: Hong discloses all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Claim(s) 1-2, 5, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hilarius et al. (US 20190084309 A1) (hereafter “Hilarius”).
Regarding claims 1-2, 5, and 9: Hilarius discloses the compound shown below {p. 13, Compound EM-21}.

    PNG
    media_image10.png
    802
    778
    media_image10.png
    Greyscale

Where in the compound shown above two R3 are alkenyl that are joined together to form a ring.

Regarding claims 10 and 12: The compound shown above meets the limitations of the instant claim 10 and claim 12 where LB is not present. It is noted that none of claim 1, claim 10, and claim 12 require the presence of LB.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (JP 2016-219490 A—machine translation relied upon) (hereafter “Nishizeki”).
Regarding claim 8: Nishizeki discloses all of the features with respect to claim 1, as outlined in paragraphs 29-31 above.
Nishizeki does not exemplify a compound similar to that of Compound B-23 of Nishizeki in which the instant X is O.
However, the Compound B-23 of Nishizeki has the structure of general formula (1) of Nishizeki where Z1 is S {paragraphs [0055]-[0060]}.
Nishizeki additionally teaches that Z1 can alternatively be O {paragraphs [0055]-[0060]}. This further exemplified by Chemical Formula 9 of Nishizeki where Z1 of Nishizeki is exemplified as being one of NR, S, or O {paragraphs [0075]-[0076]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound B-23 of Nishizeki by substituting the Z1 of Nishizeki—corresponding to the instant X—that is S with O, based on the teaching of Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of O would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”).
Regarding claims 11-13:
Oshiyama does not exemplify a compound similar to that of Compound 1-70 of Oshiyama in which the N atom bridging the pyridine ring and the dibenzothiophene ring is substituted with a phenyl ring instead of an ethyl group.
However, Oshiyama teaches that Compound I-70 of Oshiyama has the structure of Formula (2) of Oshiyama wherein A2 of the formula is a nitrogen atom and R2 of the formula is the ethyl group {paragraphs [0037]-[0039]}. Oshiyama teaches that R2 of Oshiyama’s Formula (2) can be a phenyl group in addition to an ethyl group {(paragraph [0087]: R2 has the same definition as R1.), (paragraph [0079]: R1 can be ethyl or phenyl.)}. This is further exemplified by a comparison of Compounds I-2 and I-34 of Oshiyama {p. 12, Compound I-2; p. 16, Compound I-34}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound I-70 of Oshiyama by substituting the R2 of Oshiyama—corresponding a substituent of an N atom that is the instant R3 and R4
With respect to claim 11, the resultant ligand as the structure of the instant LA168-2. 
With respect to claim 12, the resultant compound meets the limitations of the instant claim 12 where LB is not present. It is noted that neither claim 1 nor claim 12 require the presence of LB. With respect to claim 13, the resultant compound has the structure of the instant C-168-2.

Regarding claims 18-19: Oshiyama discloses all of the features with respect to claim 14, as outlined in paragraphs 34-37 above.
Claim 18 differs from claim 14 in that the organic light emitting device of claim 14 is incorporated into a consumer device.
Oshiyama does not exemplify a specific consumer device comprising the organic light emitting device described above.
However, Oshiyama teaches that the organic light emitting devices of Oshiyama can be incorporated into consumer devices such as televisions and an interior illumination device {paragraphs [0157]-[0167]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Oshiyama by incorporating it into a consumer device taught by Oshiyama such as a television or an interior illumination device, based on the teaching of Oshiyama. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (US 2007/0196687 A1) (hereafter “Oshiyama”) in view of Ma (WO 2009/021126 A9).
Regarding claim 17: Oshiyama discloses all of the features with respect to claim 16, as outlined in paragraphs 34-37 above.
Oshiyama does not teach that the host material can be a compound listed in the instant claim 17.
Ma teaches a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan {paragraph [0014]}. Specifically, the compounds taught by Ma have an exemplified structure shown below {(paragraph [0038]; Examples of a host material that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan include compounds that have the structure of Formula (III).), (paragraph [0045]; Examples of compounds having the structure of Formula (III) include the compounds on pp. 15-17.), (p. 15, Compound 2’)}.
[AltContent: textbox (Ma’s Compound 2’)] 
    PNG
    media_image11.png
    385
    609
    media_image11.png
    Greyscale

	
Ma sought to provide host materials with improved charge balance by combining benzo-fused thiophenes and triphenylenes, thereby improving the lifetime, efficiency and driving voltage of devices utilizing these compounds {paragraph [0033]}. Furthermore, the compounds taught by Ma have improved film formation in devices fabricated by both vapor deposition and solution processing methods {paragraph [0037]}.
Ma teaches that a device using Ma’s Compound 2’ has improved lifetime and efficiency compared to a device using CBP as the host material {paragraphs [0094]-[0099] and Table 2}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified the organic light-emitting device of Oshiyama by replacing the CBP host material with Ma’s Compound 2’, based on the teachings of Ma. The motivation for doing so would have been to use a host material with improved lifetime, efficiency and driving voltage, as taught by Ma. Furthermore, the triphenylene containing benzo-fused thiophene compounds have improved film formation in devices fabricated by both vapor deposition and solution processing methods, as taught by Ma.

Claims 1-2, 5-6, 9-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) (hereafter “Xia”).
Regarding claims 1-2, 5-6, 9-10, 12, and 14-17: Xia discloses an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {paragraphs [0112]-[0118], Example 9}
The organic layer comprises an emissive layer comprising the compound shown below as an emissive dopant {(paragraphs [0112]-[0118], Example 9: The light emitting dopant is Compound 29), (p. 65: Compound 29)}.
[AltContent: textbox (Compound 29 of Xia)] 
    PNG
    media_image12.png
    775
    970
    media_image12.png
    Greyscale


The emissive layer additionally comprises a host material having the structure shown below {(paragraphs [0112]-[0118], Example 9: The host material is Compound H1), (p. 66, Compound H1)}.

    PNG
    media_image13.png
    795
    1195
    media_image13.png
    Greyscale

The carbazole structure is not in the bonding orientating of the ligands LA of the current claim 1.
However, Xia teaches that the compounds of the disclosure of Xia have the structure of Formula I, shown below {paragraphs [0016]-[0020] and [0050]-[0053]}. 
Thus, the carbazole skeleton can be linked to the iridium and the pyridine ring in any possible configuration, including the configurations as in the instant claim 1.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Xia’s Compound 29 shown above by substituting the bonding orientation of the carbazole skeleton with a bonding orientation as in the instant claim 1, based on the teaching of Xia. The substitution would have been one known element for another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of the specific bonding orientation would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Regarding claims 18-19: Xia teaches all of the features with respect to claim 14, as outlined above. 
Claim 18 differs from claim 14 in that the organic light emitting device of claim 14 is incorporated into a consumer device.
Xia does not exemplify a specific consumer device comprising the organic light emitting device described above.
However, Xia teaches that the organic light emitting devices of Oshiyama can be incorporated into consumer devices such as televisions and flat panel displays {paragraph [0041]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Xia by incorporating it into a consumer device taught by Xia such as a television or a flat panel display, based on the teaching of Xia. The modification would have been a combination of prior art elements according to known methods to obtain predictable results. See MPEP 2143(I)(A). 

Regarding claim 20: Xia discloses all of the features with respect to claim 1, as outlined above. A light emitting layer comprising the metal complex and host materials described above is a formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 8-10, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/009,455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 5, 8-10, and 12: Claim 17 of copending Application No. 16/009,455 discloses an iridium complex comprising three ligands having the structure shown below {(Claim 17: A compound having the structure of Ir(LAi)3, where LAi is one of LA1 through LA544 described in claim 14.), (Claim 14: ligand LA535)}.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-6, 8-10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 8,722,205 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 5-6, 8-10, 12, and 14: Claim 32 discloses a first device comprising an organic light emitting device comprising an anode, a cathode and an organic layer disposed between the anode and the cathode {Claim 26}.
The organic layer comprises a host {claim 32} and a heteroleptic iridium complex having the formula shown below {Claim 26}.

    PNG
    media_image15.png
    798
    1090
    media_image15.png
    Greyscale

Wherein X is selected from the group consisting of O and S; R2, R3, and R4 may represent mono, di, tri, or tetra substitutions; R1 is alkyl; each of R2, R3, and R4 are independently selected from the group consisting of hydrogen, alkyl, and aryl {Claim 26}.
Claim 32 of U.S. Patent No. 8,722,205 B2 does not exemplify a specific compound in which the ligand comprising the dibenzofuran or dibenzothiophene is linked to the iridium and the pyridine ring as in the instant claim 1.
However, as shown above, the dibenzofuran or dibenzothiophene can be linked to the iridium and the pyridine ring in any possible configuration, including the configurations as in the instant claim 1.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the generalized formula for the iridium complex shown above such that the dibenzofuran or dibenzothiophene is linked to the iridium and the pyridine ring as in the instant claim 1, based on the teaching of claim 32 of U.S. Patent No. 8,722,205 B2. The selection of the specific bonding orientation would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beers et al. (US 2014/0131676 A1) (hereafter “Beers”) teaches metal complex structural formulas that encompass the currently claimed compounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786